Citation Nr: 1224525	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  11-10 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension. 

2.  Entitlement to a rating in excess of 60 percent prior to November 1, 2011 and in excess of 30 percent thereafter for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse




ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a noncompensable rating for hypertension, effective in October 2003, and that granted an increased rating of 60 percent for coronary artery disease, effective in April 2009. 

In March 2011, the RO notified the Veteran of a proposed reduction of the rating for coronary artery disease to 30 percent.  The Veteran expressed timely disagreement.  In August 2011, the RO assigned a rating of 30 percent for coronary artery disease, effective in November 2011.  

The Veteran testified before the Board sitting at the RO in March 2012.  A transcript of the hearing is associated with the claims file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

As the Veteran provided testimony regarding unemployability at two hearings before different Veterans Law Judges, the Veteran's appeal of a denial of a total rating based on individual unemployability will be the subject of a separate panel decision. 




FINDINGS OF FACT

1.  The Veteran's hypertension is manifested by systolic blood pressure predominantly less than 160 mmHg and diastolic blood pressures predominantly less than 100 mmHg with the continuous use of oral medication for good control.  

2.  The Veteran's coronary artery disease is manifested by left ventricular ejection fraction measurements from 70 to 53 percent during the period covered by this appeal.  There is no credible medical evidence of a myocardial infarction or a diagnosis of congestive heart failure.  There is credible medical evidence that METS test results are not representative of the level of disability.  The Veteran experiences intermittent chest pain, fatigue, weakness, shortness of breath associated with multiple physical disorders. 


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged compensable rating for hypertension have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2011).

2.  The criteria for a rating in excess of 60 percent prior to November 1, 2011, and in excess of 30 percent thereafter for coronary artery disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 7005, 7006 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The information must address each of the five elements of a service connection claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006

Here, the Veteran is challenging the assignment of an initial noncompensable rating for hypertension.  In cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i)  (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  
	
For the increased-compensation claim for coronary artery disease, VA must notify the claimant that the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

In July 2005, the RO granted service connection and initial, convalescence, and staged ratings for coronary artery disease and residuals of a coronary artery bypass graft with a 30 percent rating effective in August 2005.  The Veteran did not express timely disagreement.  The Veteran submitted correspondence received in December 2006 noting only a contention that coronary artery disease was secondary to the Veteran's service-connected posttraumatic stress disorder and diabetes.  The correspondence did not address the assigned rating.  

After a review of new medical evidence in the claims file, in March 2010, the RO granted an increased rating of 60 percent.  Upon further review in March 2011, the RO provided a notice of a proposed a reduction of the rating to 30 percent with an opportunity for the Veteran to respond.  The notice provided the applicable rating criteria and the reasons for the proposed reduction.  The notice met the criteria of 38 C.F.R. § 3.105 (e) (2011).  The Veteran expressed timely disagreement with the reduction in April 2011.  The Veteran submitted additional medical evidence, argument, and testimony at a March 2012 Board hearing that demonstrated actual knowledge of the criteria for assignment of the rating and provided evidence of the impact of his disability on his capacity for employment.  Therefore, the Board concludes that the notice requirements for a rating reduction have been met. 

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations and opinions.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army infantryman with combat duty in the Republic of Vietnam in 1970.  He contends that his hypertension and coronary artery disease with residuals of a coronary artery bypass graft (CABG) are more severe than are contemplated by the current ratings.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Hypertension 

Hereafter, all blood pressure measurements will be expressed in units of mmHg. 
Hypertensive vascular disease (hypertension and isolated systolic hypertension) warrants a 10 percent rating where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  A 20 percent rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure predominantly 120 or more.  A 60 percent rating requires diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran's claim for service connection for hypertension was received in December 2002.  The Veteran reported that he was diagnosed with hypertension and prescribed oral medication.  

Service treatment records are silent for any symptoms, diagnoses, or treatment for hypertension or any history of high blood pressure.  The earliest records of medical care after service are records from a private physician from April 2002 to February 2003.  Single blood pressure measurements on several different occasions were equal to or less than 140/90.  However, in October 2002, a single measurement was 151/92, and the physician prescribed oral medication.  In May 2003, the RO denied service connection for hypertension because the disease first manifested after service and was not among those diseases for which presumptive service connection for exposure to herbicide was available.  The Veteran expressed timely disagreement, and the issue of service connection remained on appeal for many years. 

In June 2003, a VA physician provided an opinion that the Veteran's hypertension was not secondary to service-connected diabetes mellitus.  The Veteran was diagnosed with posttraumatic stress disorder in a separate examination in December 2004.  In January 2005, the RO granted service connection for PTSD, effective in October 2003, the date of receipt of claim.  In September 2009, a VA examiner considered the evidence of record to that date including medical treatises and concluded that the Veteran's hypertension was secondary to service-connected PTSD.  In March 2010, the RO granted service connection for hypertension on a secondary basis, effective in October 2003, the effective date of service connection for PTSD, and assigned a noncompensable rating.  Therefore, the Board will consider the initial or staged rating since October 2003. 

Throughout the period of time covered by this appeal, the Veteran has been prescribed oral medications which examiners generally noted to provide good control.  In a July 2006 hearing, the Veteran reported that his blood pressure remained "within range" with daily medication, weight control, and exercise.  On one occasion in April 2005, the Veteran's blood pressure was monitored over six hours with normal measurements except during a short episode of chest pain when blood pressure was 148/88 and 164/91.   On one other occasion in July 2011, an incomplete record submitted by the Veteran for emergency room treatment for an episode of chest pain showed blood pressure as 184/98.  Another measurement a few hours earlier was normal, and the record does not continue through the time of his release from the emergency room.  A ten page summary of vital signs obtained during VA treatment from April 2005 through December 2009 and a VA graphical blood pressure tracker from 2004 through early 2012 showed all diastolic blood pressure measurements as 90 or less.   

In a March 2012 hearing before the Board, the Veteran stated that he continued to use prescription medication for blood pressure control and that his blood pressure was elevated on one occasion in July 2011 as noted above.  The Veteran stated that he did not monitor blood pressure at home and did not challenge the history shown in the records.  He reported that his primary care physician considered his blood pressure under control.  The Veteran described symptoms such as lack of energy and fatigue in the context of discussions of coronary artery disease and sleep apnea and as a side effect of medication for hypertension.  The Board concludes that the Veteran's lay evidence is competent and credible as he reported observable symptoms and conversations with his medical provider that are consistent with the records. 

The Board concludes that a compensable rating for hypertension is not warranted at any time during the period covered by this appeal.  Although the records showed two isolated occasions during hospital treatment for chest pain when systolic pressure was 160 or greater, the great weight of records of private and VA medical care obtained during regular primary care encounters, emergency room and hospital admissions, and VA examinations since the Veteran's first diagnosis of hypertension in 2002 showed blood pressure measurements predominantly less than 100 diastolic and 160 systolic pressure with good continuous control with oral medication.  Therefore, the criteria for a compensable rating have not been met.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case. 38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected hypertension results in a unique disability that is not addressed by the rating criteria which provides for higher ratings for sustained blood pressure measurements of a more severe degree.  Neither the Veteran nor any of his treating clinicians noted that medication for hypertension caused unusual side effects or that high blood pressure imposed limitations of activity not contemplated by the rating criteria.  The weight of credible medical evidence is that daytime somnolence and lack of energy are more closely associated with heart disease and sleep apnea with no indication of a relationship of these symptoms to medication for hypertension.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

Coronary Artery Disease

Coronary artery disease warrants a 30 percent rating when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned where more than one acute episode of congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricle dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating may be assigned when there is evidence of chronic congestive heart failure, or; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricle dysfunction with an ejection fraction of less than 30.  38 C.F.R. § 4.104, Diagnostic Code 7005.  The same ratings are for application for residuals of a myocardial infarction except that a 100 percent rating is warranted for three months following the event as documented by laboratory tests.  38 C.F.R. § 3.104, Diagnostic Code 7006.  

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, Note 2.  METs testing is also not required when the left ventricular ejection fraction has been measured and is less than 50 percent, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, or when a 100 percent evaluation can be assigned on another basis.  38 C.F.R. § 4.104 (b).  

Service treatment records are silent for any symptoms, diagnoses, or treatment for a cardiovascular disorder except for the Veteran's report of rheumatic fever as a child without complications.  Post- service VA and private records showed that the Veteran was diagnosed and treated for hypertension, diabetes mellitus, peripheral neuropathy, sleep apnea, and PTSD between 2002 and 2004.  The Veteran reported that he worked in several industrial facilities, most recently as a forklift truck operator until early retirement in 2004.  A report from the Veteran's last employer received in September 2005 showed that the Veteran's last day of work was in March 2005 with no concessions made because of age or disability. 

In a March 2005 VA examination for diabetes, the Veteran reported that he had been experiencing intermittent chest pain for the past year.  The Veteran underwent electrodiagnostic studies and was referred to a cardiologist for a cardiac catheterization and angiography.  These diagnostic procedures were performed in early April 2005 and showed three-vessel coronary artery disease with preserved left ventricular function confirmed by echocardiogram as between 65 to 70 percent.  Shortly after the catheterization, the Veteran experienced an episode of severe chest pain that was quickly relieved with medication.  The attending clinicians did not diagnose a myocardial infarction.  One week later, the Veteran underwent a coronary artery bypass graft (CABG) surgery at two vascular locations.  An echocardiogram obtained two days after the surgery showed mild left ventricular hypertrophy with an ejection fraction of 55 percent.  VA primary care clinicians in July and October 2005 noted that the Veteran was participating in rehabilitation therapy and walking one mile per day without chest pain, shortness of breath, or dizziness. 

In July 2005, the RO granted service connection for coronary artery disease secondary to diabetes, and assigned a total rating for convalescence from surgery and 30 percent ratings before and after the surgery.  

In a July 2006 hearing, the Veteran stated that he was no longer able to run, walk long distances, play ball, or do yard work because of fatigue and lower leg weakness.  He did not discuss the cardiovascular disease.   

In June 2007, the Veteran was admitted to a private hospital after several episodes of chest pain.  Another cardiac catheterization procedure showed continued stenosis and lesions.  The Veteran was discharged after two days of medical treatment but no further surgery.  The attending physician noted that the Veteran could resume normal activity as tolerated.  Echocardiograms obtained in July 2007 and October 2007 showed an enlarged left atrium, trace mitral and tricuspid regurgitation, trace aortic insufficiency, mild left ventricular hypertrophy, and good left ventricular ejection fractions of 62 and 72 percent respectively.  

In July 2008, the same attending physician obtained another echocardiogram that showed similar deficits and a left ventricular ejection fraction of 70 percent.  One day later, a persantine/myoview scan at rest was performed that showed no wall abnormality and an ejection fraction of 64 percent.  There were no clinical notes associated with the diagnostic test records.

In July 2008, a VA physician noted a review of the electronic medical records, faxed private records, and the Veteran's reported history of cardiac care.  The Veteran reported that he was advised in 2007 to exercise aggressively but was no longer able to do so because of back and right leg discomfort.  He reported no chest pains or recurrent dizziness but was fatigued and short of breath after walking one block.  The Veteran was able to perform 30 minutes of stationary exercise each day.  The physician referred to an exercise tolerance test performed in February 2008 (not of record) that demonstrated a METS of 10.2.  The physician also referred to the June 2007 catheterization and the October 2007 private echocardiogram discussed above.  The physician concluded that another exercise test was not advisable because of the back and leg discomfort and made no new diagnoses or cardiac function estimates.  

In April 2009, the Veteran underwent a comprehensive VA examination for diabetes and related complications.  The examination report contains some notations by the examiner regarding coronary artery disease.  The Veteran reported that the July 2008 testing was coincident with a "light heart attack," that he was told that he had a leaking heart valve, and that he declined further surgery.  The examiner noted: EF 60% /ECHO and EF 64% Dip sesta. METS - 4" without further explanation or indication of the date and place of the testing.  The Board concludes that the latter reference could be to the July 2008 private persantine scan that showed the same ejection fraction.  However, the test report does not show a METS determination. 

In September 2009, the Veteran was again admitted to the private hospital with symptoms of substernal chest pain for three days.  The private physician performed a third cardiac catheterization that showed no left ventricular wall motion or valve abnormalities but increased stenosis as high as 90 percent obstructed in several coronary arteries.  The physician did not note a left ventricular ejection fraction. 

Although the RO did not receive a claim from the Veteran for an increased rating, in March 2010, based on a review of the records the RO concluded that the April 2008 notation of a 60 percent left ventricular ejection fraction and a METS of 4 represented a degraded disability and granted an increased rating of 60 percent for coronary artery disease, effective the date of the examination.  In April 2010, the Veteran expressed disagreement with the increased rating but did not explain why it should have been a higher rating or assigned an earlier effective date. 

In September 2009, the Veteran underwent a VA general medical examination.  The examining physician noted a review of the electronic medical records, faxed private records, and the Veteran's reports of general fatigue but with no physician-prescribed restriction of activities.  Other than the "light heart attack" reported in 2008, the physician noted no history of other myocardial infarctions, congestive heart failure, or rheumatic heart disease.  The physician referred to records from a private cardiology clinic that are not in the claims file.  However, the physician noted that an April 2010 echocardiogram showed an enlarged left atrium, aortic sclerosis and trace regurgitation at two valves, left ventricular hypertrophy with a good left ventricular ejection fraction of 67 percent.  A May 2010 nuclear myocardial "spect" scan showed no wall motion abnormalities and an ejection fraction of 62 percent.  The Veteran reported that he no longer experienced chest pains while on current medication, could walk a mile in two fifteen minute shifts and climb one flight of stairs with no shortness of breath.  The Veteran reported that he was able to exercise on two stationary machines for 40 minutes, three or four times per week at a rehabilitation facility.  The Veteran predicted that he could successfully complete an exercise test.  The physician noted the Veteran's report that he could not perform manual labor because of the heart disorder and could not perform sedentary work because of a sleep disorder.  The physician noted no conclusions regarding the Veteran's cardiac limitations. 

In October 2010, the Veteran attempted a VA exercise stress test.  The attending cardiologist noted that the test was terminated prematurely because of fatigue.  METS was recorded as 1.00 with no left ventricular ejection fraction determined.  The cardiologist noted a moderately decreased functional capacity but no abnormal physical or electrodiagnostic symptoms.  The cardiologist concluded that the test was sub-maximal and inconclusive.  

In a February 2011 addendum, the VA physician noted that in the September 2010 report he had categorically stated that the Veteran was unemployable for physical labor because of the heart disorder.  However, he noted that the exercise stress test was stopped because of fatigued at one MET.  The physician noted the two ejection fractions of 67 and 62 percent and concluded that the stress test was subjective and that the echocardiograms were more representative of heart function.  

In March 2011, the RO proposed to reduce the rating for coronary artery disease from 60 to 30 percent.  After a review of the evidence discussed above, the RO concluded that there was no diagnosis of congestive heart failure and that the measurements of left ventricular ejection fraction were more representative of functional capacity than the METS test results in the application of the rating criteria.  The Veteran expressed timely disagreement, but the RO executed the reduction to 30 percent in August 2011, effective in November 2011.  

At a March 2012 Board hearing, the Veteran submitted a brief with additional records of emergency room care at a private hospital.  In July 2011, the Veteran was admitted for symptoms of difficulty breathing, cough, chills, fever, fatigue, muscle aches, and weakness.  There was no chest pain or difficulty with ambulation.  Another echocardiogram showed left ventricular hypertrophy and an ejection fraction of 66 percent.  A resting "spect" scan showed no wall motion abnormalities and an ejection fraction of 53 percent.  At the hearing, the Veteran stated that he voluntarily retired because of his health and attributed the major impact on his functional limitations to heart disease.  He stated that he experienced fatigue prior to the 2005 surgery which continued since that time.  He was unable to perform yard work or household chores.  He reported experiencing daily chest pain for which he used medication.  He also reported occasional dizziness but referred to instability because of lower leg disorders.  He was able to drive an automobile for short distances.  He further stated that he was scheduled for brain surgery the next month to remove a tumor.  The Veteran's spouse also testified that the Veteran was frequently short of breath after simple daily activities.  

The Board first concludes that a rating in excess of 60 percent for coronary artery disease is not warranted at any time during the period covered by this appeal.  The Veteran was admitted for hospital care in 2005, 2007, 2009, and 2011 for symptoms of chest pain and shortness of breath.  The Veteran also reported that he was told on one occasion by an attending physician that he had experienced a "light heart attack."  The Veteran is competent and credible to report his observed symptoms to clinicians and to the Board at his hearing.  However, on the issue of an incurrence of a myocardial infarction, the Board concludes that his report warrants less probative weight than the observations of his attending clinicians and examiners throughout the record who did not note the occurrence of a myocardial infarction or that the chest pain episodes represented chronic congestive heart failure.  

The Veteran's reports of shortness of breath on exertion, recurrent chest pain relieved with medication, and general fatigue, lack of energy, and weakness are credible as they have not been challenged by examiners and have also been observed by the Veteran's spouse.  The records show that that the Veteran also reported these symptoms to clinicians on multiple occasions as associated with diabetes, neuropathy of the extremities, sleep apnea, hypertension, and related medications.  Examiners concurred that the Veteran's coronary artery disease would preclude physical labor which is consistent with the Veteran's report of an inability to mow his lawn or perform other strenuous household chores.  The Board remains mindful that the symptoms are at least in part associated with heart disease although the Veteran has been able to perform regular cardiovascular exercise as recommended by his attending physician. 

Regarding metabolic equivalent testing, the Board concludes that the test results of record do not warrant probative weight.  The exercise test performed in October 2010 was terminated early because of fatigue.  A clinician noted a METS of 1.0 after eight minutes of exercise which is inconsistent with the definition of 1.0 as the energy cost of standing quietly at rest. Moreover, the attending physician concluded that the test was sub-maximal and inconclusive.  In an addendum to his report, he concluded that the test was subjective and not representative of cardiac function.  The METS of 4 cryptically noted by the VA examiner in April 2009 appeared to refer to an earlier non-exercise test whose results did not contain a METS estimate.  Even if this test was performed at some other time and the records not associated with the claims file, a METS of 4 is not consistent with the left ventricular ejection fractions noted on the same test.  On neither occasion did the test evaluators provide any explanation of how an estimated value may have been justified.  Subsequent resting scans in May 2010 and August 2011 did not include METS estimates. 

The Board places greatest probative weight on the results of many echocardiograms obtained immediately after the CABG procedure in 2005 through August 2011 that consistently show a left ventricular ejection fraction starting from 70 percent and gradually declining to 53 percent.  During this time, the trend of observations during the cardiac catheterization and angiogram procedures also showed gradually increasing stenosis in several vessels.  Although left ventricular hypertrophy was consistently noted, there were also no wall abnormalities and moderate left ventricular function.  The Board places greatest probative weight on the opinion of the VA physician in February 2011 who reviewed the private and VA diagnostic test history and concluded in this Veteran's case that the left ventricular ejection fraction was most representative of the Veteran's heart function.   As this parameter is one of two used in the rating criteria and is more representative, the Board concludes that the Veteran's coronary artery disease does not warrant a 60 percent or higher rating as the ejection fraction has not been measured at or below 50 percent.  

Although the RO assigned a 60 percent rating effective for two and one half years from April 2009 to November 2011, the Board concludes that the rating reduction was appropriate.  The required procedural notification and opportunity to respond was accomplished.  In the reduction decision, the RO explained that the 60 percent rating was assigned because the evidence at the time showed increased artery stenosis and a single notation of a METS of 4.  However, after further testing and credible evaluation by medical examiners, the weight of evidence of the more representative left ventricular ejection fraction showed that the Veteran's gradually declining heart function did not meet the criteria for a rating in excess of 30 percent. 

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case. 38 C.F.R. § 3.321(b)(1).  The Veteran has not presented sufficient evidence that his particular service-connected coronary artery disease results in a unique disability that is not addressed by the rating criteria which contains specific and objective medical test criteria.  The Board considered the Veteran's credible reports of his observable symptoms such as recurrent chest pain, general fatigue, lack of energy, and shortness of breath.  These symptoms were also noted and considered by VA examiners and his private attending cardiologist.  The Veteran was repeatedly advised to continue exercise as he could tolerate.  Further, the Veteran contended that these symptoms were also associated with several other service- and non-service-connected disabilities and their medications.  The Board concludes that the rating criteria provides for higher ratings when the objective test results show additional loss of function and adequately contemplate the current level of disability.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

1.  An initial or staged compensable rating for hypertension is denied. 

2.  A rating in excess of 60 percent prior to November 1, 2011 and in excess of 30 percent thereafter for coronary artery disease is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


